Dear Representative Erdey:
Your request for an Attorney General's Opinion has been forwarded to me for research and reply. Specifically, you ask whether drivers of church vans that transport fifteen or fewer people are required to have a Class "D" Chauffeur's License?
According to La.R.S. 32:408 (B)(2)(d), a Class "D" Chauffeur's License permits the operation of all Class "E" vehicles which are also commonly known as personal vehicles, as well as motor vehicles used in commerce to transport passengers or property if the vehicle has a gross vehicle weight (GVW) of ten thousand one or more pounds but less than twenty-six thousand one pounds, any such vehicle towing a vehicle not in excess of ten thousand pounds GVW or any vehicle designed or utilized for the transportation of passengers for hire or free.
You state in your opinion request that most fifteen-passenger church vans have a GVW of only 7000-9000 pounds, they do not tow other vehicles and that they do not charge a fee to transport passengers, so, three of the situations when a Class "D" License is required are not present.
It may be argued that a Class "D" License is required if a vehicle is designed for the transportation of passengers for hire or fee. It is difficult to determine if a vehicle is designed for the transportation of paying passengers or not. A large van may have the capacity to carry a number of paying passengers, but is only used by an individual. On the other hand, an ordinary automobile may be hired to transport a maximum capacity of passengers, but who knows if it was designed for the transportation of passengers for fee or hire? We know these vehicles are not utilized for fee or hire since churches do not require passengers to pay for rides. In fact, these vans may have been designed to transport church members for free.
Additionally, legal counsel for the Louisiana Department of Public Safety and Corrections agrees that church vans weighing less than ten thousand pounds which transport fifteen or fewer passengers, including the driver, and are not used for fee or hire can be legally driven by a driver with a Class "E" License; a Class "D" License is not required.
Therefore, it is the opinion of this office that Louisiana law does not require a Class "D" Chauffeur's License to operate fifteen-passenger church vans with a gross vehicle weight of 7000-9000 pounds which are not used for fee or hire.
We trust this sufficiently answers your question. However, if you should need anything further from this office do not hesitate to contact us.
Very truly yours,
                            RICHARD P. IEYOUB ATTORNEY GENERAL
                            BY: _________________________ FRANCES J. PITMAN ASSISTANT ATTORNEY GENERAL
RPI:FJP;sc